PER CURIAM.
The appellant challenges convictions and sentences which we affirm except as to the probationary period imposed for the aggravated assault after a term of imprisonment for that offense. The written sentence should conform to the court’s oral pronouncement, e.g., Ivey v. State, 675 So.2d 233 (Fla. 1st DCA 1996), which in this case did not include any period of probation for the aggravated assault. We therefore vacate the probation imposed in connection with that offense; the appealed orders are otherwise affirmed and the case is remanded.
MINER, ALLEN and WEBSTER, JJ., concur.